                  Case 1:21-mj-00348-RDC Document 1 Filed 04/01/21 Page 1 of 1
MAGISTRATE’S CRIMINAL MINUTES REMOVALS (Rule 5 & 5.1)
                                             -                                             FILED IN OPEN COURT
                                                                                   DATE: 4/1/2021                @ 12:39 pm
                                                                                   TAPE:       FTR
                                                                                 TIME IN COURT: 5 mins
 MAGISTRATE JUDGE             REGINA D. CANNON                   COURTROOM DEPUTY CLERK:                Phyllis Brannon
 CASE NUMBER:                 I :21-mj-348                       DEFENDANVS NAME:              Jack Wade Whitton
 AUSA:             Katie Terry for Ryan Buchanan                 DEFENDANTS ATTY:              Benjamin Alper
 USPO / PTR:       Ty Ransom                                   ~Retained DCJA IEIFDP EWaived
         ARREST DATE
  X      Initial appearance hearing held.                                                  Defendant informed of rights.

______   Interpreter sworn:
                                                       COUNSEL

         ORDER appointing Federal Defender as counsel for defendant.
         ORDER appointing __________________________________ as counsel for defendant.
         ORDER: defendant to pay attorney’s fees as follows:
                                                 IDENTITY! PRELIMINARY HEARING

  x      Defendant WAIVES identity hearing.                                                X      WAIVER FILED
         Identity hearing HELD.                   Def is named def. in indictment/complaint; held for removal to other district.
         Defendant WAIVES preliminary hearing in this district only.                             WAIVER FILED
         Preliminary hearing HELD.                Probable cause found; def. held to District Court for removal to other district
         Commitment issued.
                                            BOND/PRETRIAL DETENTION HEARING

 x       Government motion for detention filed Detention Hearing set for April 2, 2021                        © 1:00      pm
         Pretrial hearing set for      _______________          ____________              D      In charging district.)
         Bond/Pretrial detention hearing held.
         Government motion for detention EGRANTED                  EDENIED
         Pretrial detention ordered.                  Written order to follow.
         BOND set at                                        NON-SURETY                    SURETY
                           cash                     _____   property             ______   corporate surety ONLY
         SPECIAL CONDITIONS:


         Bond filed. Defendant released.
         Bond not executed. Defendant to remain in Marshal’s custody.
         Motion    (       verbal)      to reduce/revoke bond filed.
         Motion to reduce/revoke bond                       GRANTED                       DENIED
         See page 2
